
	
		II
		112th CONGRESS
		2d Session
		S. 3094
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on acrylic
		  staple fiber, dyed, not carded, combed, or otherwise processed for spinning,
		  with a cut fiber length of 89 mm to 140 mm and a target length of 115
		  mm.
	
	
		1.Acrylic staple fiber, dyed,
			 not carded, combed, or otherwise processed for spinning, with a cut fiber
			 length of 89 mm to 140 mm and a target length of 115 mm
			(a)In
			 generalHeading 9902.40.30 of the Harmonized Tariff Schedule of
			 the United States (relating to acrylic staple fiber, dyed, not carded, combed,
			 or otherwise processed for spinning, with a cut fiber length of 89 mm to 140 mm
			 and a target length of 115 mm) is amended by striking the date in the effective
			 period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
